IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

Plaintiff, Case No. 1:08-CR-002
JUDGE MICHAEL R. BARRETT

v.

MARY C. ROGERS,
Defendant.
OPINION AND ORDER

The United States Probation Oflice for the Southem District of Ohio received on March
18, 2019, a Subpoena to Produce Documents, lnt`ormation, or Objects or to Permit Inspection of
Premises in a Civil Action. For the following reasons, the Court QUASHES the subpoena

I.

The Director of the Administrative Oflice of the United States Courts has promulgated
regulations establishing procedures for the production or disclosure of documents and the
testimony of federal judicial personnel, including United States probation officers, in legal
proceedings Those procedures, outlined in Volume 20, Chapter 8 of the Guz`de to Judz'cz'ary
Polz'cjy (the “Guz'de”), have been adopted by this Court in its local criminal rules. See S.D. Ohio
Crim. R. 32.3(b). Federal judicial personnel may not provide testimony or produce records in
legal proceedings except as authorized in accordance with the regulations set forth in Volume 20,
Chapter 8 of the Guide. Guz`de to Judiciary Polz'c§y, vol. 20, ch. 8, § 820(a); see also In re
Moming Song Bz'rd Food Litig., 119 F. Supp. 3d 793, 799 (S.D. Ohio 2015) (restating the

Guide’s general prohibition on testimony and record production in legal proceedings).

A request for testimony or production of records from judicial personnel “shall set forth,
or shall be accompanied by an afHdavit setting forth, a written statement by the party seeking the
testimony or production of records, or by counsel for the party.” Gur‘de to Judicz'arj) Poliqy, vol.
20, ch. 8, § 830(a). The statement or affidavit must contain “an explanation of the nature of the
testimony or records sought, the relevance of the testimony or records sought to the legal
proceedings, and the reasons why the testimony or records sought, or the information contained
therein, are not readily available from other sources or by other means.” Id. “This explanation
shall contain sufficient information for the determining officer [as identified below] to determine
whether or not federal judicial personnel should be allowed to testify or the records should be
produced.” Id. If the request lacks a sufficient explanation, the determining officer may deny the
request or ask that the requester provide additional information Id.

Judicial personnel may not provide testimony or produce records in legal proceedings
without the prior approval of a “determining officer.” Gur‘de to Judr'cc'ary Polz'cy, vol. 20, ch. 8, §
840(a). The determining officer varies depending on the request. As to requests directed to an
employee or former employee of a court office_such as the Clerk’s office, the Probation office,
or the Pretrial Services office-the determining officer is the unit head of the particular office_
such as the Clerk of Court, the Chief Probation thcer, or the Chief Pretrial Services Officer.

Id. § 840(b)(3). If a request is directed to a court office, the determining officer shall consult
with the Chief District Judge regarding the proper response to the request. Id.; see also S.D. Ohio
Crirn. R. 32.3(0).

“In response to a request for testimony or the production of records by federal judicial

personnel in legal proceedings . . . the determining officer may determine” whether and how the

judicial personnel may respond. Guide to Judz'ciary Policy, vol. 20, ch. 8, § 850(a). The

determining officer may deny a request if the request does not meet any requirement imposed by
Volume 20, Chapter 8 of the Guide. Id. Moreover, when determining whether to authorize the
production of judicial records or the testimony of judicial personnel in legal proceedings, “the
determining officer will consider, based on [several enumerated factors], the effect in the
particular case, as well as in future cases generally, which testifying or producing records will
have on the ability of the federal judiciary or federal judicial personnel to perform their official
duties.” Id.

II.

Here, after consulting with the Chief United States Probation Oflicer, the Court
concludes that the Probation Department shall not comply with the subpoena. The subpoena was
not issued in accordance with the requirements established in Volume 20, Chapter 8 of the
Guz`de. The subpoena did not set forth, or contain an affidavit setting forth, “an explanation of
the nature of the testimony or records sought, the relevance of the testimony or records sought to
the legal proceedings, and the reasons why the testimony or records sought, or the information
contained therein, are not readily available from other sources or by other means.” Guz'de to
Judiciarjy Polz'cy, vol. 20, ch. 8, § 830(a).

III.

For these reasons, the Court QUASHES the subpoena The Probation Department for
the Southern District of Ohio shall not provide the requested confidential documents

IT IS SO ORDERED.

3~3~&., /w‘l /U>(

DATE ED A. SARGUS, JR.
CHI ITED STATES DISTRICT JUDGE

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION

ELECTRICAL RELIABILITY
SERVICES, INC.,

Plaintiff, Case No. 2:18-cv-1087

CHIEF JUDGE EDMUND A. SARGUS, JR.

v. Magistrate Judge Elizabeth Preston Deavers
ANTHONY PIERCE,

Defendant.

QR_M
This matter is before the Court on the parties’ Joint Motion to Approve Consent Judgment
(ECF No. 36). The parties’ proposed Consent Order is as follows:

Plaintiff Electrical Reliability Services, Inc. (“ERS”) and Defendant Anthony Pierce, by

and through counsel, hereby agree as follows:
a. The parties have resolved all differences between them for valuable consideration
as set forth in a separate agreement;
b. ERS has agreed to dismiss its Complaint with prejudice, each party to bear its
own costs, and neither party to seek fees and costs from the other party;
c. This Court shall retain jurisdiction to resolve any further disputes between the
parties relative to this matter.
For good cause shown, the parties’ motion (ECF No. 36) is GRANTED and this matter
is DIMISSED WITH PREJUDICE

IT IS SO ORDERED.

3~;b~a0m

DATE EDM D . SARGUS, .]R.
CHI ITED STATES DISTRICT JUDGE

 

